DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with “Nathaniel Ross”, Reg. No.: Reg. #65659 on 08/02/2022.

The application has been amended as follows: 

1-20.	(Canceled)

21.	(Currently Amended) A method for detecting an elephant flow by inspecting the operations of a first virtual machine (VM) that operates on a physical host computer, the method comprising:
at a detector executing within a second VM operating on the physical host computer:
receiving information from an agent executing on the machine regarding a file transfer initiated by an application executing on the machine, the information comprising a size of the file to be transferred and a data flow associated with the file transfer[[:]];
determining that the file size exceeds a threshold value;
in response to the determination, specifying the data flow associated with the file transfer as an elephant flow; and
reporting that the data flow is an elephant flow, wherein a managed forwarding element that forwards data packets for the machine is configured to process the data associated with the detected elephant flow differently from other flows not detected as elephant flows.

22.	(Canceled)

23.	(Currently Amended) [[The]] A method for detecting an elephant flow by inspecting the operations of a virtual machine (VM) that operates on a physical host computer, the method comprising
at a executing within virtualization software of the physical host computer:
receiving information from an agent executing on the machine regarding a file transfer initiated by an application executing on the machine, the information comprising a size of the file to be transferred and a data flow associated with the file transfer;
determining that the file size exceeds a threshold value;
in response to the determination, specifying the data flow associated with the file transfer as an elephant flow; and
reporting that the data flow is an elephant flow, wherein a managed forwarding element that forwards data packets for the machine is configured to process the data associated with the detected elephant flow differently from other flows not detected as elephant flows.

24.	(Currently Amended) The method of claim 21, wherein the agent executing on the first VM detects an application programming interface (API) call regarding the file transfer.

25.	(Previously Presented) The method of claim 24, wherein the API call is associated with a particular data transfer protocol for transferring files between machines.

26.	(Previously Presented) The method of claim 21, wherein the information received from the agent comprises at least one of (i) the application that initiated the file transfer, (ii) user data, and (iii) whether the file transfer is inbound or outbound.

27.	(Previously Presented) The method of claim 21, wherein reporting that the data flow is an elephant flow comprises reporting the data flow to a network controller.

28.	(Currently Amended) The method of claim [[21]]23, wherein the network controller configures the managed forwarding element to process the data associated with the elephant flow differently.

29.	(Currently Amended) The method of claim [[21]]23, wherein the detector receives the information from the agent via a multiplexer module.

30.	(Currently Amended) [[The]] A method 
at a detector operating on the physical host computer:
receiving information from an agent executing on the machine via a multiplexer module, the information regarding a file transfer initiated by an application executing on the machine and comprising a size of the file to be transferred and a data flow associated with the file transfer, wherein the detector registers with the multiplexer module to receive a notification each time the agent provides information regarding initiation of a file transfer on the machine;
determining that the file size exceeds a threshold value;
in response to the determination, specifying the data flow associated with the file transfer as an elephant flow; and
reporting that the data flow is an elephant flow, wherein a managed forwarding element that forwards data packets for the machine is configured to process the data associated with the detected elephant flow differently from other flows not detected as elephant flows.

31.	(Currently Amended) A non-transitory machine-readable medium storing a detector program that when executed by at least one processing unit of a physical host computer detects an elephant flow by inspecting the operations of a first virtual machine (VM) that operates on the physical host computer, the detector program executing within a second VM operating on the physical host computer and comprising sets of instructions for:
receiving information from an agent executing on the machine regarding a file transfer initiated by an application executing on the machine, the information comprising a size of the file to be transferred and a data flow associated with the file transfer:
determining that the file size exceeds a threshold value;
in response to the determination, specifying the data flow associated with the file transfer as an elephant flow; and
reporting that the data flow is an elephant flow, wherein a managed forwarding element that forwards data packets for the machine is configured to process the data associated with the detected elephant flow differently from other flows not detected as elephant flows.

32.	(Canceled)

33.	(Currently Amended) [[The]] A non-transitory machine-readable medium of claim 31storing a detector program that when executed by at least one processing unit of a physical host computer detects an elephant flow by inspecting the operations of a virtual machine (VM) that operates on the physical host computer, [[and]] the detector program executing within virtualization software of the physical host computer and comprising sets of instructions for:
receiving information from an agent executing on the machine regarding a file transfer initiated by an application executing on the machine, the information comprising a size of the file to be transferred and a data flow associated with the file transfer:
determining that the file size exceeds a threshold value;
in response to the determination, specifying the data flow associated with the file transfer as an elephant flow; and
reporting that the data flow is an elephant flow, wherein a managed forwarding element that forwards data packets for the machine is configured to process the data associated with the detected elephant flow differently from other flows not detected as elephant flows.

34.	(Currently Amended) The non-transitory machine-readable medium of claim [[31]]33, wherein the agent executing on the VM detects an application programming interface (API) call regarding the file transfer.

35.	(Previously Presented) The non-transitory machine-readable medium of claim 34, wherein the API call is associated with a particular data transfer protocol for transferring files between machines.

36.	(Currently Amended) The non-transitory machine-readable medium of claim [[31]]33, wherein the information received from the agent comprises at least one of (i) the application that initiated the file transfer, (ii) user data, and (iii) whether the file transfer is inbound or outbound.

37.	(Currently Amended) The non-transitory machine-readable medium of claim [[31]]33, wherein the set of instructions for reporting that the data flow is an elephant flow comprises a set of instructions for reporting the data flow to a network controller.

38.	(Previously Presented) The non-transitory machine-readable medium of claim 31, wherein the network controller configures the managed forwarding element to process the data associated with the elephant flow differently.

39.	(Previously Presented) The non-transitory machine-readable medium of claim 31, wherein the detector receives the information from the agent via a multiplexer module.

40.	(Currently Amended) [[The]] A non-transitory machine-readable medium storing a detector program that when executed by at least one processing unit of a physical host computer detects an elephant flow by inspecting the operations of a machine that operates on the physical host computer, the detector program comprising sets of instructions for:
receiving information from an agent executing on the machine via a multiplexer module, the information regarding a file transfer initiated by an application executing on the machine and comprising a size of the file to be transferred and a data flow associated with the file transfer, wherein the detector registers with the multiplexer module to receive a notification each time the agent provides information regarding initiation of a file transfer on the machine;
determining that the file size exceeds a threshold value;
in response to the determination, specifying the data flow associated with the file transfer as an elephant flow; and
reporting that the data flow is an elephant flow, wherein a managed forwarding element that forwards data packets for the machine is configured to process the data associated with the detected elephant flow differently from other flows not detected as elephant flows.

41.	(New) The non-transitory machine-readable medium of claim 40, wherein the agent executing on the machine detects an application programming interface (API) call regarding the file transfer.

42.	(New) The method of claim 30, wherein the information received from the agent comprises at least one of (i) the application that initiated the file transfer, (ii) user data, and (iii) whether the file transfer is inbound or outbound.

Allowable Subject Matter
Claims 21, 23-31 and 33-42 are allowed over cited references.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the decision (partial Affirmed) came from Patent Trial and Appeal Board. Applicant respectively amended the claim limitations to overcome the rejections in light of Board’s decision which also point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ratzin et al. (Pub. No.: US 2015/0071072 A1) discloses, methods are disclosed for classifying traffic flows. A traffic agent operable to collect classification information for one or more traffic flows may be deployed at an end host communicatively coupled to a data-center network. The traffic agent, deployed in a user space independent of the operating system, may compare the classification information for a given traffic flow to a metric value. Where the classification information achieves a certain threshold indicated by the metric value, the traffic agent may classify the traffic flow as an elephant flow. In some examples, a library may be included with the traffic agent that may include a modified send function.
	Ueno et al. (Pub. No.: US2014/0010235 A1) discloses, a network system of the present invention includes a switch and a controller. The controller sets a flow entry, in which are defined a rule and an action used to uniformly control a packet as a flow, in a flow table of the switch. The switch determines whether or not to perform a sampling processing to a receive packet, in accordance with the flow table setting, and notifies the controller of a sampling result in a case where a sampling processing is performed to the receive packet. The controller updates the flow table in accordance with the sampling result and narrows packets to perform a sampling processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446